Title: To Thomas Jefferson from Peter Roche, 6 August 1805
From: Roche, Peter,Roche, Christian
To: Jefferson, Thomas


                  
                     Monsieur. 
                     philadelphie Le 6e. Août 1805.
                  
                  Nous avons L’honneur de Vous prévenir, que nous Venons de Recevoir, de france, qu’elques Exemplaires d’un atlas Géographique, Et historique, de M. A. Lesage. Grand infolio, orné de 34. Cartes, &a; Comme vous le verré par le prospectus Cy Joint; Cet ouvrage Est un des plus Beau, & des plus Intéréssants qui ait paru jusqu’a Ce joure; dans son Genre, il ne l’aisse Rien à desirer, Cet ouvrage Est relié En Carton, dos, Et Coins En maroquin, papier fin; Comme ns. n’En avons que trés peux d’Exemple. & que plusieurs personnes ns. En ont demandé, Ns. avons Cru devoir ne pas nous En défaire avant de Vous En avoir donè avis, Croyant que Cet ouvrage interéssant pourrait Vs. étre agréable. S’il L’Est, mandés le nous, Et sur le champ, ns. nous Emprésserons de Vous L’Envoyer. En attendant   Nous avons L’honneur de Vous Saluer très Respectueusement, Et Somme. Monsieur. Vos trés devoués Serviteurs.
                  
                     
                        P. Roche frères
                     No. 53. Walnut Street phildpha.
                  
                  
                     P.S. Vu les frais Enormes que ns. avons eté obligé de payer, il ns. Est Impossible de mettre le prix plus Bas que de $36.
                  
               